Citation Nr: 0404914	
Decision Date: 02/20/04    Archive Date: 02/27/04

DOCKET NO.  00-23 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from June 1977 to 
June 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The veteran testified before the 
undersigned Veterans Law Judge at a videoconference hearing 
held in December 2002.  This case was remanded by the Board 
in May 2003 for further development; the case was returned to 
the Board in September 2003.

In a February 2003 statement, a chiropractor familiar with 
the veteran concluded that the veteran's service-connected 
knee disabilities had resulted in lumbar spine and pelvic 
instability.  The issues of entitlement to service connection 
on a secondary basis for lumbar spine and pelvis disabilities 
is therefore referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  The veteran's right knee disability is manifested by 
pain, crepitus and occasional limitation of motion, but not 
by any instability, substantial restriction in range of 
motion, weakness, fatigability, incoordination, or by any 
significant functional loss due to pain.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
right knee disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5257, 5260, 5261 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that on November 9, 2000, during the pendency 
of the instant appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)), was signed into law.  
On August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2003)).  Except for 
revisions pertaining to claims to reopen based on the 
submission of new and material evidence, which in any event 
are not applicable in the instant case, the final regulations 
are effective November 9, 2000, and "merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA."  See 66 Fed. Reg. at 45,629.

After review of the record, the Board concludes that VA's 
duties under both the VCAA and the new regulations have been 
fulfilled.

The record reflects that the veteran was provided with notice 
of the July 2000 rating decision from which the current 
appeal originates.  The veteran was provided with a statement 
of the case in October 2000 which notified him of the issue 
addressed, the evidence considered, the adjudicative action 
taken, the decision reached, the pertinent law and 
regulations, and the reasons and bases for the decision.  A 
July 2003 supplemental statement of the case provided the 
veteran with the text of the regulations implementing the 
VCAA.

The Board notes that the July 2000 rating decision predated 
the enactment of the VCAA.  The United States Court of 
Appeals for Veteran Claims' (Court's) decision in Pelegrini 
v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004) held, 
in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the initial AOJ 
decision was made prior to November 9, 2000, the date the 
VCAA was enacted.  VA believes that the Pelegrini decision is 
incorrect as it applies to cases where the initial AOJ 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.    

In the present case, a substantially complete application for 
service connection for right knee disability was received in 
September 1999.  Thereafter, the July 2000 rating decision 
granted service connection for right knee disability, 
assigning an initial evaluation of 10 percent therefor.  Only 
after that rating action was promulgated did the AOJ, in May 
2003, provide notice to the veteran regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to submit any evidence in 
his possession that pertains to the claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him to overcome an adverse decision, as well as 
substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, No. 01-944, slip 
op. at 13.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
veteran to perfect the appeal to the Board.  This would be an 
absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in May 2003 was not 
given prior to the first AOJ adjudication of the claim, the 
notice was provided by the AOJ prior to the most recent 
transfer and certification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The veteran responded to the notice, and his claim was 
thereafter readjudicated in a July 2003 supplemental 
statement of the case.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices, and in fact has 
done so. 

Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the veteran.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the May 2003 VA 
letter, the October 2000 statement of the case and the 
supplemental statements of the case on file informed the 
veteran of the information and evidence needed to 
substantiate his claim.  Moreover, and as noted above, the 
May 2003 correspondence notified the veteran as to which 
evidence would be obtained by him and which evidence would be 
retrieved by VA, and the RO, in the July 2003 supplemental 
statement of the case, re-adjudicated the veteran's claim 
under the VCAA.  It is clear from submissions by and on 
behalf of the veteran that he is fully conversant with the 
legal requirements in this case.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  In this 
regard the Board notes that medical records from the VA 
Medical Center in Charleston, South Carolina spanning the 
period from December 1998 to January 2003 have been obtained, 
and that a February 2003 statement from Anthony C. Ross, 
D.C., and a May 2003 statement from L.M. (the veteran's 
supervisor) are of record.  In addition, the veteran was 
afforded VA examinations of his disability in April 1998, 
June 2000 and June 2003.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard, supra.


Factual background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2003) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected right knee disability.  The Board 
has found nothing in the historical record which would lead 
to the conclusion that the current evidence of record is not 
adequate for rating purposes.

As noted in the Introduction, the veteran's period of service 
ended in June 1997.  Service connection for right knee 
disability was granted in July 2000; the disability was 
assigned a 10 percent evaluation for the period from 
September 8, 1999.  In August 2002 the veteran was assigned a 
temporary total evaluation for his right knee disability 
under the provisions of 38 C.F.R. § 4.30 for the period from 
June 12, 2001 to July 31, 2001; effective August 1, 2001, he 
was assigned a 10 percent evaluation.

Service medical records show treatment since 1979 for 
chondromalacia of the right knee.  The records show that the 
knee was consistently stable, and that X-ray studies were 
negative for any abnormalities.  The veteran usually 
exhibited full range of right knee motion, but experienced 
crepitus and occasional tenderness and edema.  In 1995, the 
veteran reported that he experienced right knee swelling when 
playing basketball, but he denied any other interference of 
his knee with his activities.  He was diagnosed in 1995 with 
degenerative joint disease of the right knee.  At his 
retirement examination in January 1997, the veteran reported 
that he was unable to kneel more than two minutes.

The veteran was afforded a VA examination in April 1998, at 
which time he complained of right knee pain and intermittent 
swelling.  He indicated that he was unable to run, and that 
he experienced pain with activity.  He denied using a brace.  
Physical examination disclosed that he was able to extend his 
right knee to 0 degrees, and flex the knee to 135 degrees.  
His ligaments were intact, and strength was 5/5 without any 
atrophy.  He exhibited normal patellar tracking with no 
evidence of knee instability.  Lateral joint line tenderness 
was present as well as some minor effusion.  X-ray studies of 
the knee showed normal alignment without evidence of 
degenerative changes or other bony pathology, or of any joint 
effusion.  The veteran was diagnosed with right knee pain 
with excellent range of motion and strength, and the examiner 
concluded that the veteran's knee disability was minor in 
nature.

On VA examination in November 1998 the veteran exhibited a 
non-antalgic gait and did not use an assistive device.

On file are VA treatment reports for December 1998 to January 
2003, which for the period prior to June 2001 show complaints 
of right knee pain, particularly with activities such as 
running and marching.  Physical examination disclosed little 
or no swelling, and consistently showed the right knee to be 
stable with full range of motion.  Effusion into the knee was 
occasionally present, as was mild crepitus.  The veteran 
exhibited joint line tenderness but denied any locking or 
giving way of the joint.  A Magnetic Resonance Imaging (MRI) 
study in August 1999 was suggestive of meniscal tears and 
showed slight medial patellar subluxation, without any 
cartilaginous degenerative changes.  In June 2001 the veteran 
underwent arthroscopic surgery on his right knee with 
synovial debridement, in light of complaints of swelling and 
limitation of activity secondary to right knee pain.  A 
preoperative physical examination of the veteran disclosed 
right knee extension to 0 degrees and flexion to 130 degrees, 
with joint line tenderness but no effusion.  The report of 
the June 2001 surgery indicates that hypertrophic synovium 
was found, but that the veteran's cartilage was intact.  An 
X-ray study performed shortly after surgery showed that the 
veteran's joint spaces were preserved, but that there was a 
spur on the tibial tuberosity as well as small effusion.  In 
July 2001 the veteran was able to extend his knee to 0 
degrees and flex the knee to 110 degrees; no instability was 
present.  A November 2001 treatment note indicates that the 
veteran was experiencing occasional right knee pain with 
increased activity at work; physical examination disclosed 
the absence of any effusion or instability, and indicated 
that the veteran had full range of motion with minimal 
crepitus.  

The treatment records show that in April 2002 the veteran 
reported that he had limited running as a hobby, but that he 
still played sports, walked, used a bicycle and stayed 
active.  He reported that he experienced right knee pain with 
prolonged standing.  Physical examination disclosed the 
presence of mild effusion as well as crepitus, but his range 
of motion was normal.  Physical examination in July 2002 
showed that his muscle tone was excellent and that his knee 
was stable, although some clicking sounds were heard.  In 
October 2002 the veteran exhibited full extension and flexion 
to 150 degrees, with clicking heard at 40 degrees of flexion; 
no effusion was present although joint line tenderness was 
evident.  X-ray studies in December 2002 were negative for 
any joint effusion or degenerative changes.  The veteran 
underwent an MRI in January 2003 which was unremarkable for 
any abnormalities.  A VA treatment note for January 2003 
shows that the veteran was able to fully extend his knee but 
able to flex the knee to only 90 degrees, although he was 
able to passively flex the knee to 125 degrees with pain.  No 
joint line tenderness or effusion was evident, and the knee 
was stable.  He was noted to use a knee brace with no relief.

On file is the report of the June 2000 VA examination of the 
veteran, at which time he reported experiencing constant 
right knee pain which was worse with activity.  The veteran 
reported that he worked as a high school instructor.  
Physical examination disclosed that the veteran was able to 
extend his knee to 0 degrees and flex to 140 degrees, which 
the examiner described as normal.  The veteran exhibited 5/5 
strength, without any instability in the knee, and his gait 
was non-antalgic; the veteran did not use any assistive 
device.  No pain to palpation was present, and examiner 
concluded that the veteran exhibited no other functional 
deficits.

In several statements on file the veteran indicates that his 
right knee was affecting his performance as a Junior Reserve 
Officer Training Corps (JROTC) instructor, and that he had 
used all of his sick leave in connection with his disability.  
He indicated that his right knee prevented him from 
performing aspects of his job such as standing, marching, 
running and exercising, and he indicated that on some 
mornings it was hard to get out of bed.  He also indicated 
that he had been fitted for knee braces.  He indicated that 
he experienced right knee pain and swelling on a daily basis.  
In statements received after his June 2001 surgery the 
veteran indicated that he still experienced pain, swelling 
and decreased flexibility of the right knee.

At his December 2002 hearing before the undersigned, the 
veteran testified that he experienced right knee swelling, 
pain and occasional giving way of the joint.  He indicated 
that his job as a JROTC instructor involved prolonged 
standing, marching and exercises.  He indicated that for 
about 12 days of the month his knee was in bad shape, and 
that he experienced trouble kneeling.  He indicated that his 
right knee condition worsened after his surgery, and that he 
received no accommodations at work.  He did clarify, however, 
that he sometimes was able to reschedule his activities at 
work depending on his knee problems.  He indicated that he 
experienced more problems with his knee when the weather was 
cold.

On file is a February 2003 statement by Anthony C. Ross, 
D.C., who indicates that he agrees with the current 
evaluation assigned the veteran's knee disabilities.  He 
noted that there were chronic problems with the veteran's 
knees.

In a May 2003 statement, L.M., the veteran supervisor, 
indicated that the veteran was a JROTC instructor, and that 
during 2001 the veteran missed 30 days of work, during 2002 
missed 42 days of work, and so far in 2003 had missed 18 days 
of work; L.M. clarified that the days of missed work were on 
account of the veteran's knee problems, and that on other 
days the veteran left work earlier than expected because of 
knee pain, swelling and soreness.  L.M. indicated that the 
veteran's condition had limited his ability to be productive 
on account of his frequent absences.

The veteran was afforded a VA examination in June 2003, at 
which time he reported that he experienced right knee pain 
and swelling, with occasional clicking sensations on 
extending the knee; he explained that his symptoms improved 
temporarily with the use of medications.  He indicated that 
the pain limited his ability to run and that he consequently 
was able to run only a little at work.  The veteran reported 
that his knee pain was significantly worse when climbing 
stairs or with standing for prolonged periods, and he 
indicated that he was unable to kneel.  The veteran indicated 
that he frequently experienced swelling that tended to 
decrease the extent of his flexion by about 30 degrees, and 
he explained that his symptoms were worse in the winter 
months.  The veteran denied any instability or 
incoordination, but reported that prolonged use of the knee 
caused pain, and that traversing stairs led to fatigue in 
addition to pain.  On physical examination the veteran was 
able to extend his right knee to 0 degrees and flex the knee 
to 140 degrees; minimal crepitus was noted during extension 
movements, but no swelling or erythema was identified.  The 
knee was stable in all planes of motion.  Repeat testing did 
not change the measurements and did not lead to any fatigue, 
weakness, or pain on motion, and there was no observable 
incoordination.  The veteran was diagnosed as status post 
arthroscopic surgery with a normal examination.



Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2003).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2003).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then-current severity of the disorder.  
Compare Francisco, supra.  In Fenderson, the Court also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2003).

The RO rated the veteran's right knee disability as 10 
percent disabling under Diagnostic Code 5260.  Under that 
code, a 10 percent rating is warranted where flexion of the 
leg is limited to 45 degrees, a 20 percent rating is 
warranted where flexion is limited to 30 degrees, and a 30 
percent rating is appropriate where flexion is limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Standard 
motion of a knee is from 0 degrees extension to 140 degrees 
flexion.  38 C.F.R. § 4.71, Plate II (2003).

Alternatively, a 10 percent rating is appropriate where 
extension of the leg is limited to 10 degrees, a 20 percent 
rating is warranted for extension limited to 15 degrees, a 30 
percent rating is warranted for extension limited to 20 
degrees, a 40 percent rating is warranted for extension 
limited to 30 degrees, and a 50 percent rating is warranted 
for extension limited to 45 degrees.  38 C.F.R. §  4.71a, 
Diagnostic Code 5261.  A 10 percent evaluation is warranted 
for slight knee impairment with recurrent subluxation or 
lateral instability, a 20 percent evaluation is warranted for 
moderate impairment with recurrent subluxation or lateral 
instability, and a 30 percent evaluation is warranted for 
severe knee impairment with recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

A 20 percent rating is warranted for dislocated semilunar 
cartilage with frequent episodes of locking, pain and 
effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 
5258 (2003).

Review of the record discloses that the veteran has 
consistently complained of right knee pain and has 
demonstrated the presence of crepitus (or a clicking 
sensation) as well as occasional effusion and joint line 
tenderness.  The record shows, however, that he retains 
substantially full range of motion without any instability of 
the knee.  At his April 1998 examination he exhibited full 
extension with flexion to 135 degrees (described by the 
examiner as an excellent range of motion) and at his June 
2000 examination displayed full extension and flexion of the 
knee.  While VA treatment records show that beginning in June 
2001 his right knee flexion ranged at times from 90 (before 
the onset of pain) to 130 degrees, when examined in June 2003 
(approximately two years after his right knee arthroscopy) he 
demonstrated full range of motion.  The Board points out that 
the June 2000 examiner indicated that no functional deficits 
were present in the knee, and that the June 2003 examiner 
specifically concluded that the veteran exhibited no pain on 
repeated right knee motion testing.  The Board acknowledges 
that the veteran, when treated in January 2003, was able to 
flex his knee to only 90 degrees before experiencing pain, 
and that he has testified that his symptoms are worse in the 
colder months.  To warrant a rating in excess of 10 percent 
based on limitation of flexion of the right knee, however, 
flexion in the knee must be limited to at least 30 degrees.  
In essence, the record reflects that even when the veteran's 
complaints of pain, tenderness and effusion are considered, 
the veteran is still able to flex the knee to at least 90 
degrees, apparently even during flare-ups, without additional 
functional impairment.

Although the veteran reports that his right knee gives way 
and is weak, and while the August 1999 MRI study suggested 
the presence of slight patellar subluxation, his VA and 
treating physicians have consistently described the knee as 
stable, and he has persistently demonstrated full strength in 
the knee without any evidence of atrophy.  He also has 
consistently demonstrated a normal gait.  The Board notes 
that the June 2003 VA examiner specifically addressed any 
functional impairment in the right knee, and found that the 
veteran did not demonstrate any pain, weakness, fatigue or 
incoordination associated with his disability on repeated 
testing.

In short, the medical evidence shows that the veteran retains 
a substantially full level of right knee motion with little 
to no functional impairment associated with his symptoms of 
right knee pain, crepitus and occasional effusion.  Given the 
above evidence showing essentially full range of right knee 
motion on most occasions and the absence of objective 
findings of weakness, fatigue, incoordination, or more than 
slight functional limitation even when pain is present, the 
Board finds that a rating in excess of 10 percent under 
Diagnostic Codes 5260 or 5261 is not warranted.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  In addition, as there is 
no evidence of more than slight subluxation of the right 
knee, and no evidence of instability, a rating in excess of 
10 percent under Diagnostic Code 5257 is not warranted. 

As there is no evidence showing that the veteran's semilunar 
cartilage has been removed, or even dislocated, and as the 
veteran has not reported any right knee locking, the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5258 or 
5259 are not for application.

The Board notes that the provisions of VA General Counsel 
opinion 23-97 (VAOPGCPREC 23-97) are not for application.  
That opinion provides that a claimant who has arthritis and 
instability of the knee may, in some circumstances, be rated 
separately under Diagnostic Codes 5003 and 5257.  See also 
VAOPGCPREC 9-98.  Although the veteran was diagnosed in 
service with degenerative joint disease of the right knee, X-
ray studies of the knee in service were negative for any 
abnormalities, and post-service X-ray and MRI studies, while 
noting the presence of a spur on the tibial tuberosity, also 
show that the joint space of the right knee has remained 
unaffected.  Moreover, the veteran has not at any point since 
service been diagnosed with arthritis of the right knee, and 
the operative report for the veteran's arthroscopic surgery 
in June 2001 indicated that his right knee cartilage was 
intact.  The Board also notes that while the August 1999 MRI 
study suggested the presence of slight patellar subluxation, 
clinical examination of the veteran was consistently negative 
for any evidence of subluxation or instability.

Accordingly, the Board concludes that the veteran is not 
entitled to a rating in excess of 10 percent for his right 
knee disability.

The Board has also considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2003).  While the veteran indicates that his 
right knee condition interferes with his ability to perform 
the more physical aspects of his job, he also indicates that 
he is largely able to accommodate his physical limitations by 
rescheduling activities at work, and in any event has held 
the same position for a number of years.  Moreover, while his 
supervisor confirms that the veteran has missed up to 42 days 
of work each year on account of knee problems, and that this 
had limited the veteran's ability to be productive, the 
supervisor notably did not indicate that the veteran's 
position was in jeopardy, or otherwise suggest that the 
veteran's right knee disability had resulted in any adverse 
employment consequences.

In addition, while the veteran underwent one surgery on his 
knee in June 2001, the current evidence of record does not 
reflect frequent periods of hospitalization because of the 
service-connected disability, or indicate that the 
manifestations of the disability are unusual or exceptional.  
Rather, the evidence shows that the manifestations of the 
disability are those contemplated by the schedular criteria.  
In sum, there is no indication in the record that the average 
industrial impairment resulting from the disability at any 
point since September 8, 1999, would be in excess of that 
contemplated by the assigned evaluation.  Therefore, the 
Board finds that the criteria for submission for an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) for any 
period since September 8, 1999, are not met.  See Bagwell v. 
Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 88 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board lastly notes that the RO, in granting entitlement 
to service connection for right knee disability, assigned the 
veteran an effective date for service connection of September 
8, 1999.  The record reflects that the veteran has already 
received a temporary total evaluation for his period of 
convalescence following his knee surgery in June 2001, and 
the Board points out in this regard that the evidence prior 
to the surgery showed that the veteran retained substantially 
full range of right knee motion without any instability, and 
that the June 2000 examiner noted the absence of functional 
deficits.  Following the surgery, and despite the veteran's 
assertions that his knee condition worsened after June 2001, 
the record reflects that the veteran continued to exhibit 
full range of motion on most occasions (with an ability to 
flex the knee to at least 90 degrees), without functional 
impairment due to pain, weakness, incoordination or fatigue.  
After reviewing the record, the Board concludes that the 
veteran's disability has remained no more than 10 percent 
disabling under any applicable rating criteria for the period 
from September 8, 1999.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for a higher rating for right knee disability.  Thus the 
benefit-of-the-doubt rule is inapplicable, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 10 percent for right 
knee disability is denied.






	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



